           Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

          - v. -                                            :
                                                                          S1 18 Cr. 759 (JSR)
SAVRAJ GATA-AURA,                                           :

                                 Defendant.                 :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




                           GOVERNMENT’S SENTENCING MEMORANDUM
                           REGARDING DEFENDANT SAVRAJ GATA-AURA




                                                                 GEOFFREY S. BERMAN
                                                                 United States Attorney for the
                                                                 Southern District of New York
                                                                 Attorney for the United States of America




VLADISLAV VAINBERG
MARTIN BELL
Assistant United States Attorneys
- Of Counsel -
             Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 2 of 31


                                                          Table of Contents
I.     Factual Background ................................................................................................................2

       A.         Overview of the Bar Works Scheme ..........................................................................2

       B.         Haddow’s History of Prior Ponzi Schemes ................................................................3

       1.         Schemes in the United Kingdom ................................................................................3

       2.         Haddow Moves to the United States for a “Fresh Start” and Launches the Bitcoin
                  Store Fraudulent Scheme ............................................................................................4

       C.         Gata-Aura Briefly Works in Haddow’s Bitcoin Store Boiler Room ..........................5

       D.         Gata-Aura Joins the Bar Works Scheme and Defrauds Investors ..............................6

       E.         Gata-Aura Becomes Haddow’s Right Hand Man and Develops an Agent Network
                  that Solicits Close to $40 Million in Investments into Bar Works .............................7

       F.         The Scheme Unravels ...............................................................................................10

II.    Guidelines Calculation..........................................................................................................11

III.   Sentencing Legal Principles .................................................................................................12

IV.    Section 3553(a) Analysis ......................................................................................................14

       A.         The Nature and Circumstances of the Offense .........................................................14

       B.         History and Characteristics of the Defendant ...........................................................22

       C.         The Need to Afford Adequate Deterrence ................................................................26

V.     The Defendant’s Request for a Non-Incarceratory Sentence Should Be Rejected ..............27

VI.    Conclusion ............................................................................................................................28
           Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 3 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

          - v. -                                            :
                                                                 S1 18 Cr. 759 (JSR)
SAVRAJ GATA-AURA,                                           :

                                 Defendant.                 :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                           GOVERNMENT’S SENTENCING MEMORANDUM
                           REGARDING DEFENDANT SAVRAJ GATA-AURA

          The Government respectfully submits this memorandum for the Court’s consideration in

connection with the sentencing of defendant Savraj Gata-Aura a/k/a “Sam Aura” (“Gata-Aura” or

the “defendant”), which is scheduled for July 27, 2020.

          From approximately September 2015 through June 2017, Gata-Aura helped run a massive

international Ponzi scheme in a co-working space company called Bar Works. The scheme

ensnared over 800 victims worldwide who invested over $50 million in co-working spaces that

guaranteed an annual return of approximately 14-16% of their investment. Among other things,

investors were deceived about Bar Works’ supposed profitability, the particular workspaces they

invested in (which largely existed on paper only), and even the basic identity of Bar Works’

management. Specifically, while the Bar Works offering materials represented the company to

have been founded and run by CEO “Jonathan Black,” Black did not exist. The real owner and

operator of Bar Works was Renwick Haddow, a U.K. citizen who had previously gained notoriety

for operating multiple widely-publicized Ponzi schemes in the U.K. through which investors lost

millions of pounds. For much of the Bar Works scheme, Gata-Aura served as Haddow’s

functional right hand man, and the force that brought nearly $40 million of investors’ money

through an extensive agent network fueled by huge commissions. As discussed below, Gata-Aura
           Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 4 of 31



knew the truth about Haddow and “Jonathan Black.” He became aware of the fact that Bar

Works’ legitimate revenues from paying members were too meager to even pay the company’s

own expenses, much less support guarantees of 14-16% yearly returns to investors. He knew that

investors were largely paid out of other investors’ money. He nonetheless lied repeatedly to

agents and investors to grow and prolong the Ponzi scheme and solicit new funds. In exchange

for his efforts, Gata-Aura received approximately $3 million from victim funds.

          The applicable Sentencing Guidelines range in this case is 97 to 121 months’

imprisonment. The Probation Office has recommended a sentence of 60 months’ imprisonment. 1

The Government respectfully submits that in light of the magnitude of this fraud and Gata-Aura’s

critical role in it, a sentence of incarceration between approximately 60 and 97 months would be

sufficient but not greater than necessary to serve the essential sentencing goals in this case.

I.        Factual Background

          A.     Overview of the Bar Works Scheme

          In July 2015, Haddow created Bar Works, a Manhattan-based company which purported to

adapt former bars, restaurants and other spaces into co-working venues with “workspaces” for rent

to the public in exchange for a membership fee. PSR ¶ 15. Over the course of the next two

years, Bar Works opened multiple locations in New York City, as well as in San Francisco and

elsewhere. Id. Haddow was Bar Works’ sole owner. Id.

          Haddow and co-conspirators including Savraj Gata-Aura and James Moore, 2 raised over

$50 million dollars from investors in Bar Works. PSR ¶ 30. The investments were structured as a



1
     The Presentence Investigation Report filed on February 11, 2020 is cited as “PSR.”
2
  James Moore was convicted following a week-long trial on June 7, 2019, United States v. Moore,
18-cr-00759-RMB (S.D.N.Y.). Renwick Haddow testified at the trial pursuant to a cooperation
agreement; the trial testimony is cited as “Tr.”. Moore and Haddow have not yet been sentenced.

                                                   2
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 5 of 31



“lease” and reciprocal “sub-lease” on individual workspaces in different Bar Works locations.

PSR ¶ 16. To purchase a lease on a single workspace, investors paid a purchase price, ranging

from $22,000 to $30,000, and then would generally “sub-lease” their workspaces back to a Bar

Works affiliate. Id. Bar Works, or its affiliate, agreed to pay each investor a guaranteed monthly

“rental” fee for the lease’s duration, regardless of whether a paying customer could be obtained for

the investor’s workspace. Id. The guaranteed yearly rent represented about 14-16% of the

investor’s investment. In addition to the rent payments, Bar Works promised to return each

investor’s investment back at the end of ten years. Id. The revenue to support these investor

guarantees was supposed to come from paying members utilizing Bar Works’ workspaces;

beginning with its first offering documents, Bar Works claimed that it was “profitable.”

       B.      Haddow’s History of Prior Ponzi Schemes

               1.      Schemes in the United Kingdom

       Prior to launching Bar Works, Haddow led multiple widely-publicized Ponzi schemes in

the U.K. in which investors lost money. PSR ¶ 17. In November 2008, the Companies

Investigation Branch of the Insolvency Service of the U.K., an agency responsible for investigating

serious corporate abuse in the U.K. disqualified Renwick Haddow from serving as a director of

any company registered in the U.K. for a period of eight years, through about November 2016.

Id. According to an online press release published by a U.K. government and public sector news

service in December 2008, Haddow had served as a director of a failed U.K. company whose

investors lost all or substantially all of their investments and agreed that he made various

misleading statements about its financial position and prospects. Id.

       In July 2013, the U.K.’s Financial Conduct Authority (“FCA”) brought a civil action

against Haddow and others for allegedly running various unauthorized collective investment

schemes, including a scheme involving African land ventures and another scheme selling

                                                  3
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 6 of 31



investments into carbon credits, that raised £16.9 million in funds through, among other things,

misleading statements to investors. PSR ¶ 18. In February 2014, the High Court of Justice,

Chancery Division (“High Court”) ruled, in substance, that the schemes at issue were in fact

unauthorized collective investment schemes. Id. The ruling was publicized online. Id. On or

about March 26, 2018, the High Court additionally found that these schemes were unlawfully

promoted to the public by false, misleading and deceptive statements and mandated that Haddow

and his co-conspirators pay a total of £16.9m in restitution to victims. See Press Release, FCA

Wins Case Against Capital Alternatives Limited and Others, available online at

https://www.fca.org.uk/news/press-releases/fca-wins-case-against-capital-alternatives-limited-and-

others (last accessed July 21, 2020). Investors had lost substantially all their money in these

schemes.

               2.     Haddow Moves to the United States for a “Fresh Start” and Launches
                      the Bitcoin Store Fraudulent Scheme

       In or about October 2014, Haddow moved to the United States for a “fresh start” because,

as he testified at James Moore’s trial, he had “very bad reputation in the U.K., for a number of

financial misendeavors which was covered on the internet, and it meant that I couldn’t really

operate further in the U.K.” Tr. 201. Once here, Haddow first launched a fraudulent scheme

selling investments into a non-functioning digital cryptocurrency company he created called

Bitcoin Store. Tr. 241-244. The investments were sold out of a high-pressure boiler room

Haddow set up in New York through another newly-created Haddow company called InCrowd

Equity, Inc. (“ICE”). Id. Haddow recruited aggressive salespeople through Craigslist postings

and managed the boiler room himself. Investors in Bitcoin Store were provided a “Private Placing

Memorandum” that falsely touted that Bitcoin Store had generated gross sales of $7.56 million

through April 30, 2015. Id. In fact, the company did no business, Bitcoin or otherwise. Id. The

offering documents intentionally omitted Haddow’s name entirely and set forth fictional
                                              4
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 7 of 31



biographies about Bitcoin Store’s non-existent management. Id.       From approximately May

2015 through December 2015, Haddow’s boiler room raised over $700,000 from investors, who

lost substantially all their money. Id. On May 23, 2019, Haddow has pleaded guilty for his

orchestration of this scheme and Bar Works. PSR ¶ 9.

       C.      Gata-Aura Briefly Works in Haddow’s Bitcoin Store Boiler Room

       Haddow knew Gata-Aura from the United Kingdom as the owner of a business called Core

Agents, who had access to agents skilled in selling various investment opportunities to the public.

In 2015, Gata-Aura was attempting to have agents sell investments in a U.K. company called Park

First with a business model strikingly similar to what was later adopted by Haddow for Bar Works.

Park First offered “leases” in airport car parking spaces that would be sub-leased back to the

company, with a “guaranteed” rate of return, reportedly raising approximately £230 million before

collapsing into bankruptcy amidst allegations of fraud. 3

       In or about the summer of 2015, Gata-Aura came to the United States and met with

Haddow. Haddow offered Gata-Aura the opportunity to sell Bitcoin Store investments. For

approximately three weeks, worked in Haddow’s boiler room at ICE, reviewing Bitcoin Store’s

brochures and making a small number of investor pitch calls, before declining to further participate

in the Bitcoin Store promotion, because he did not believe it to be a successful concept. Gata-

Aura was paid at least $1,000 from Haddow for his work promoting Bitcoin Store. The

Government does not allege that Gata-Aura necessarily knew that Bitcoin Store was a fraudulent

scheme during his limited participation in this promotion. However, it bears noting that Gata-


3
   In October 2019, the FCA brought a legal action against Park First Limited, its CEO and senior
managers, alleging that the Park First scheme involved an illegal collective investment scheme that
raised approximately £230 million from 4,500 investors through the use of false or misleading
statements. See Press Release, FCA Seeks Compensation for Park First Investors, available online
at         https://www.fca.org.uk/news/press-releases/fca-seeks-compensation-park-first-investors
(accessed July 17, 2020).

                                                  5
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 8 of 31



Aura knew that Haddow was running Bitcoin Store; Gata-Aura had access to Bitcoin Store’s

offering materials, which omitted any reference to Haddow; and Gata-Aura spent weeks working

inside what Haddow himself testified was a “boiler room.” Nothing about this experience caused

Gata-Aura to hesitate linking up with Haddow to promote Bar Works just a few months later.

       D.      Gata-Aura Joins the Bar Works Scheme and Defrauds Investors

       In or about the Fall of 2015, Haddow began to establish the groundwork for a new Ponzi

scheme in Bar Works. The Bar Works investment was initially sold as an investment in equity or

convertible loan notes of Bar Works itself, marketed through Haddow’s ICE boiler room. See Ex.

A. (Bar Works Inc. Private Placement Memorandum). However, by early 2016, Haddow had

closed the boiler room and structured the investment as a lease/sublease into workspaces, to be

sold by professional agent networks, see Ex. B (Bar Works Tribeca Private Placement

Memorandum), as Park First had been successfully marketed and sold. Gata-Aura helped

Haddow devise these modifications to the Bar Works offering, including adopting the Park First

model, and agreed with Haddow to bring in agents to market and sell Bar Works. PSR ¶ 19.

       Given the extensive reporting about Haddow and his prior Ponzi schemes on the internet,

Haddow, Gata-Aura, and other co-conspirators agreed to conceal Haddow’s role in Bar Works

from investors. PSR ¶ 20. They claimed to investors the business was run by CEO “Jonathan

Black” and that Haddow had little to no involvement in Bar Works. Id. Bar Works offering

materials touted Black’s leadership and supposed experience, and did not mention Haddow in any

capacity. Id; see generally, Exhibit A (Sample Bar Works      The workspace leases with investors

were signed by “Johnathan Black.” In fact, as Gata-Aura well knew within a month into the

scheme, Jonathan Black was a fictitious identity adopted by Haddow. Id.

       The Bar Works offering documents also falsely represented that the company was

profitable. It claimed, among many other things, that the first Bar Works location that opened in

                                                 6
         Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 9 of 31



October 2015 at 47 West 39th Street in Manhattan was “already profitable.” PSR ¶ 20. But as

Gata-Aura knew, the first Bar Works location—out of which he worked—only had a small handful

of paying customers. Id. Even with heavy discounts to minimize the appearance of vacant

offices, Bar Works lured few legitimate customers. These customers’ subscription fees failed to

cover Bar Works’ rent and company expenses, much less return any money for investors. Indeed,

as Haddow testified, Bar Works was never profitable as a business. Tr. 205.

       Gata-Aura was Bar Works’ Sales Director. During much of his involvement in this

scheme, he worked at Bar Works premises. PSR ¶ 21. He saw how the business was run. He

interacted on a daily basis with Haddow and other Bar Works’ employees. He used Bar Works

email addresses. Id. He used Bar Works staff to process paperwork for investors recruited by his

agent network. Id. He was keenly aware of investor money coming in, maintaining a database

tracking each individual victim’s investment, and recording his override share of commissions for

every victim. 4

       E.         Gata-Aura Becomes Haddow’s Right Hand Man and Develops an Agent
                  Network that Solicits Close to $40 Million in Investments into Bar Works

       At the beginning of the scheme, Gata-Aura was principally competing for commissions

with James Moore and an agent network operated through United Property Group (“UPG”). By

the summer of 2016, Moore and UPG left their partnership with Haddow over disagreements

around commissions, Gata-Aura’s poaching of UPG agents into his own network, and in order to

begin selling a competing co-working space investment venture called Our Space. PSR ¶ 37.


4
  In 2017, Gata-Aura was interviewed twice by the Government and voluntarily provided certain
documents related to his connection to Bar Works and information identifying investors in Bar
Works, among other things. During these interviews, Gata-Aura substantially minimized his role
in the offense and his own misrepresentations to investors. Following Gata-Aura’s guilty plea, the
Government has requested that Gata-Aura voluntarily provide a more extensive export of the
investor database and certain bank records to facilitate identifying all of the victims of this scheme
and obtaining forfeiture and restitution. Gata-Aura has voluntarily complied with this request.

                                                  7
          Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 10 of 31



After UPG stopped selling Bar Works, Haddow testified that Bar Works attracted investors

“mainly through Sam Aura’s network, and network of agents,” as well as one other individual

focused on soliciting investors directly (rather than agents). Tr. 394. As Haddow testified, Gata-

Aura was “in charge of establishing the sales network for [investments into] Bar Works. Tr. 333.

          Gata-Aura made numerous misrepresentations to investors as part of the scheme to cover

up Haddow’s involvement and legitimize the Bar Works’ business. PSR ¶ 25. He distributed

profit figures and projections to investors that he knew were made up. Id. He falsely claimed

Bar Works was profitable. He falsely sold investments into specific, numbered, workspaces as if

they were real, income-generating desks. He knew that most Bar Works’ “workspaces” were

simply numbers on an excel spreadsheet not connected to any physical workspace or income

stream.

          The defendant’s powerful agent network brought in millions of dollars of investments each

month. Victims were solicited to purchase workspace leases in locations that in fact were not

even opened or operating. And for the locations that were open, sometimes, the investments

solicited at times outpaced the number of any conceivable workspaces that could be operated there.

When that happened, Gata-Aura and Haddow did not return any investment payments or cease

selling. Instead, at times, they consulted building codes to increase the hypothetical number of

workspaces a particular location could be claimed to operate. At other times, they transferred the

investment to a different location, treating workspaces and locations as interchangeable. And

many times, they did nothing, registering more investments on workspace leases in locations than

actually existed or could legitimately exist. PSR ¶ 25. All of this ensured that there would be no

legitimate way, through Bar Works’ actual business operations, to pay investors their guaranteed

14-16% interest, and return their principal within 10 years, without having to dip into more and

more new investor money.

                                                  8
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 11 of 31



       Gata-Aura’s agent network predominantly recruited investors located outside the United

States—victims who could not easily visit the locations, verify claims about the business, and see

their workspaces for themselves. When those victims or other interested parties insisted on

visiting Bar Works in New York or asked to meet with “Jonathan Black,” Haddow relied on Gata-

Aura to meet with them instead. For example, in March 2016, Moore e-mailed Haddow that a

team of potential sales partners wanted to meet Jonathan Black in New York and record some clips

with “Jonathan” for marketing purposes. PSR ¶ 27. Moore wrote to Haddow, “Guys How do we

feel we can overcome the Jonathan issue…?? He’s on honeymoon…!?!?” Id. At the time,

Haddow was on his actual honeymoon. Id. Haddow, under his real name, wrote back, “They can

meet Sam [Aura] and Zoe [Haddow’s wife] and our new PR. That should be enough and you guys

can keep them occupied.” Id.

       Gata-Aura also personally promoted Bar Works to the public. In April 2016, Gata-Aura

appeared on the School for Startups Radio program, where he was directly asked how Bar Works

was funded. Mindful not to disclose that Bar Works’ funding was overwhelmingly coming from

investor money rather than actual company revenue, Gata-Aura falsely claimed the business was

“very, very profitable as an entity” because of how the company leased and retrofitted spaces.

       On August 10, 2016, Haddow, operating a jonathan.black@barworks.nyc account, e-

mailed Gata-Aura on his samuel@barworks.nyc account, calling the CEO of Park First a “total

scammer” who was selling the reported “best product on the market,” and telling Gata-Aura,

“Mate you need the kick the shit out of these negative cunts who say ‘well RH [Renwick Haddow]

is involved’.” PSR ¶ 28. Consequently, Gata-Aura continued to press agents to sell Bar Works,

lying to agents and investors that Jonathan Black was real and that Haddow was not running Bar

Works. Id.

       As noted, there was insufficient demand for Bar Works workspaces from the public to

                                                 9
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 12 of 31



cover the company’s expenses, much less the guaranteed payoffs to investors, and the investment

scheme operated in a Ponzi-like fashion. PSR ¶ 23. Haddow was using new investment money

to pay “rent” to old investors. Id. Haddow also used investor funds to pay Gata-Aura, Moore,

and others for their participation in the scheme, as well as to fund his own lavish lifestyle. Id.

       As part of his agreement with Haddow, Gata-Aura was entitled to a commission of either

30% or 35% of investors’ money brought in through his sub-agent network, minus the commission

to be paid to the individual agents, which comprised a range of about 5%-25% of the investment.

PSR ¶ 22. In most cases, Gata-Aura collected approximately 5-10% of the investor’s investment. Id.

In all, Gata-Aura received approximately $2,988,225 in commissions from investors’ money. Id.

With Haddow’s assistance, Gata-Aura also established a number of offshore entities to receive the

proceeds of the scheme. Id.

       F.      The Scheme Unravels

       In January 2017, an investigative report appeared on the internet exposing Haddow as the

architect of Bar Works, together with a history of his prior U.K. schemes. PSR ¶ 24. The report

also provided evidence that Jonathan Black was fictitious. As investors and agents began urgently

questioning Gata-Aura about these revelations, he made blatant misrepresentations to continue

covering up Haddow’s role and keep the scheme running. For example, on March 16, 2017, Gata-

Aura met in person with a Chinese investor who previously purchased five leases for $125,000.

PSR ¶ 29. The investor sought reassurance from Gata-Aura about Haddow and Black, secretly

recording the conversation. Id. In response, Gata-Aura doubled down on the lie that Black was a

real person and spun a brazen tale about how Haddow (whose prior connection to Bar Works was

now hard to outright deny) was now divorced from Bar Works:

       “Jonathan created Bar Works. Renwick wanted to help. He wanted to raise
       money by selling shares. And he wanted 50 percent of the points for every share
       he sold. So 50 cents on the dollar. So Jonathan was like no, not going to do
       that. But Renwick Haddow also – he was a big business man here in America.
                                              10
          Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 13 of 31



          So he used to find us locations, because Jonathan didn’t know how to buy the
          lease. And so they were friends. Renwick wasn’t running the business.
          Renwick was just Jonathan’s friend. Like we saw him, like, but he’s nothing to
          do with Bar Works. . . . Renwick is already gone. This is last year in the
          beginning. Renwick was gone a long time ago.”

Id.

          Around the same time, Haddow and Gata-Aura also devised a plan to distance “Jonathan

Black” from the company and announce the elevation of another Bar Works employee

(“Employee-1”) to a public leadership position. In reality, as Gata-Aura knew, Haddow always

maintained sole control of the company and its bank accounts. In private text messages between

Aura and Employee-1 sent in April 2017, Employee-1 stated that he signed “bogus ‘ownership’

papers” and that he has “been presented hither and yon to investors as the antidote to Jonathan

Black and Renwick Haddow.” The plan failed to attract any significant number of new investors.

In April 2017, having run out of new investors to victimize, Bar Works stopped making payments

to investors. PSR ¶ 24. By June 2017, when Haddow was criminally charged, the scheme

collapsed and Bar Works began to close its locations. Id.

           Between about November 2015 and June 2017, Gata-Aura and his agent network raised

approximately $39,972,000 from investors in Bar Works. PSR ¶ 30. During the same time

period, Haddow paid Gata-Aura approximately $2,988,225 out of victim funds. Id.

II.       Guidelines Calculation

          The Probation Office’s calculation of the Guidelines is consistent with the parties’

stipulated Guidelines range in the plea agreement.

          Applying the 2018 Guidelines Manual, Gata-Aura’s total offense level under the

Guidelines is 30, calculated as follows:

      •   The applicable Guidelines manual for Count One is the November 1, 2018 manual.



                                                   11
           Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 14 of 31



       •   The Guideline applicable to the offense charged in Count One is U.S.S.G. § 2B1.1.

       •   Pursuant to U.S.S.G. § 2B1.1(a)(1), the base offense level is 7.

       •   Pursuant to U.S.S.G. § 2B1.1(b)(2)(L), because the loss resulting from the offense charged
           in Count One exceeded $25,000,000 but was less than $65,000,000, 22 offense levels are
           added.

       •   Pursuant to U.S.S.G. § 2B1.1(b)(2)(A), because the offense charged in Count One involved
           10 or more victims, 2 offense levels are added.

       •   Pursuant to U.S.S.G. § 2B1.1(b)(10), because a substantial part of the fraudulent scheme
           charged in Count One was committed from outside the United States and the offense
           involved sophisticated means and the defendant intentionally engaged in or caused the
           conduct constituting sophisticated means, 2 offense levels are added.

       •   A two-level reduction for acceptance of responsibility is warranted, pursuant to U.S.S.G.
           § 3E1.1(a). Furthermore, because the defendant gave timely notice of his intention to enter
           a plea of guilty, thereby permitting the Government to avoid preparing for trial and
           permitting the Court to allocate its resources efficiently, the offense level is decreased by one
           additional level pursuant to U.S.S.G. § 3E1.1(b).

       Gata-Aura’s criminal history category is I. PSR ¶ 61. Based on an offense level of 30 and a

criminal history category of I, the applicable Guidelines range is 97 to 121 months’ imprisonment.

III.       Sentencing Legal Principles

           The Guidelines are no longer mandatory, but they still provide important guidance to the

Court following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397

F.3d 103 (2d Cir. 2005). “[A] district court should begin all sentencing proceedings by correctly

calculating the applicable Guidelines range,” which “should be the starting point and the initial

benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). The Guidelines range is thus “the

lodestar” that “anchor[s]” the district court’s discretion. Molina-Martinez v. United States, 136 S.

Ct. 1338, 1345-46 (2016) (quoting Peugh v. United States, 133 S. Ct. 2072, 2087 (2013)) (internal

quotation marks omitted).

           After making the initial Guidelines calculation, a sentencing judge must consider the

factors outlined in Title 18, United States Code, Section 3553(a), and “impose a sentence
                                                  12
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 15 of 31



sufficient, but not greater than necessary, to comply with the purposes” of sentencing, 18 U.S.C. §

3553(a), which are: “a) the need to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment for that offense; b) the need to afford adequate deterrence to

criminal conduct; c) the need to protect the public from further crimes by the defendant; and d) the

need for rehabilitation.” United States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008) (citing 18

U.S.C. § 3553(a)(2)).

       Under Section 3553(a), “in determining the particular sentence to impose,” the Court must

consider: (1) the nature and circumstances of the offense and the history and characteristics of the

defendant; (2) the statutory purposes noted above; (3) the kinds of sentences available; (4) the

kinds of sentence and the sentencing range as set forth in the Sentencing Guidelines; (5) the

Sentencing Guidelines policy statements; (6) the need to avoid unwarranted sentencing disparities;

and (7) the need to provide restitution to any victims of the offense. See 18 U.S.C. § 3553(a).

       In light of Booker, the Second Circuit has instructed that district courts should engage in a

three-step sentencing procedure. See Crosby, 397 F.3d at 103. First, the Court must determine

the applicable Sentencing Guidelines range, and in so doing, “the sentencing judge will be entitled

to find all of the facts that the Guidelines make relevant to the determination of a Guidelines

sentence and all of the facts relevant to the determination of a non-Guidelines sentence.” Id. at

112; see also United States v. Corsey, 723 F.3d 366, 375 (2d Cir. 2013) (“Even in cases where

courts depart or impose a non-Guidelines sentence, the Guidelines range sets an important

benchmark against which to measure an appropriate sentence.”). Second, the Court must consider

whether a departure from that Guidelines range is appropriate. Crosby, 397 F.3d at 112. Third,

the Court must consider the Guidelines range, “along with all of the factors listed in section

3553(a),” and determine the sentence to impose. Id. In so doing, it is entirely proper for a judge

to take into consideration his or her own sense of what is a fair and just sentence under all the

                                                  13
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 16 of 31



circumstances. United States v. Jones, 460 F.3d 191, 195 (2d Cir. 2006).

IV.    Section 3553(a) Analysis

       The Government respectfully submits that a substantial sentence of incarceration, between

approximately the 60 months’ recommended by Probation and the 97 months’ at the low end of the

Guidelines is necessary to reflect the seriousness and aggravated nature of Aura’s crimes, provide

just punishment, afford general and specific deterrence, and promote respect for the law.

       A.        The Nature and Circumstances of the Offense

       The scope and magnitude of Gata-Aura’s crime warrants a substantial sentence of

incarceration.    The defendant played a critical role in the scheme.   As the Bitcoin Store boiler

room experience showed, Haddow could not sell Bar Works with his own employees on any

meaningful scale.     He needed access to hundreds of professional agents with thousands of leads

around the world.     Given his notoriety and the use of the “Jonathan Black” pretense, Haddow also

could not be the direct contact with these agents.     Accordingly, Haddow relied on a small group

of co-conspirators—people who knew the truth about Haddow, his sordid history, and “Jonathan

Black”— to recruit and serve as intermediaries for agents and investors in exchange for massive

commissions.      Gata-Aura was, by far, the largest and most important source of investments into

the scheme, especially after Moore left Bar Works to help run a competing co-working space

investment scheme. Gata-Aura recruited and served as the principal point of contact for over 100

sub-agents and subagent companies that pitched Bar Works to the public, walking them through

the offering documents, responding to questions, and tracking each victim’s investment.      Gata-

Aura and his agent network are responsible for persuading over 800 people to invest close to $40

million into Bar Works over more than a year and a half.      By design, the vast majority of these

investors were targeted outside the United States—people less likely to visit Bar Works’ locations,

who instead relied on the various misrepresentations in the offering documents.

                                                  14
           Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 17 of 31



       Contrary to his suggestion to Probation (PSR ¶¶ 34-36), Gata-Aura was not innocently

drawn into a legitimate business venture that happened to turn criminal through other people’s

actions.    Gata-Aura knew who he was dealing with.     He made the decision to team up with a

notorious Ponzi scheme operator being sued by a British regulator for leaving hundreds of victims

with losses of over £16.9 million in his wake. He knew that Haddow kept opening new

companies in whatever fields seemed likely to attract investor attention – going from offering

investments in rice harvests and carbon credits in Africa, to running a boiler room selling Bitcoin

investments, and now to offering investments in co-working spaces, popularized by the rise of

legitimate companies like WeWork. Gata-Aura knew about Haddow’s black track record that left

only investor losses in his wake, and he knew why Haddow couldn’t use his real name in

connection with Bar Works. Gata-Aura did not care.       He saw the opportunity to earn massive

commissions from investors around the world and plunged into the scheme.

       The defendant’s decision to join the scheme was not a one-time mistake or a fleeting lapse

in judgment.    Time and time again, over the course of a year and a half, Gata-Aura made

conscious choices to continue to facilitate frauds on hundreds of individual victims, and to cover

up his fraud with lies and deception. Gata-Aura knew that approximately a third of every

investors’ investment did not go into growing the Bar Works business, but went straight back to

Gata-Aura and the subagents.    Every time he recruited a new agent and processed a new batch of

victims’ payments, he made a separate, conscious choice to steal from the victims.    And he made

that choice repeatedly, over the course of more than a year and a half, being stopped only by

Haddow’s public exposure and the collapse of the scheme.      Notably, Gata-Aura did not choose to

walk away from the scheme even when it became increasingly clear that it was operating a classic

Ponzi scheme, with investors being paid out of new investors’ money.     He tried to prolong it with

more lies to agents and investors, and fantastical stories in which Haddow and Jonathan Black

                                                 15
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 18 of 31



were two different people. This systematic, methodical, and egregious conduct supports a

sentence between 60 and 97 months.

       Gata-Aura’s counsel suggests that he, like Icarus, flew too close to the sun.      (Def. Mem.

29.) The comparison is ill-fitting in at least two respects.     First, unlike Icarus’s one-time ill-

fated, hubris-fueled flight, Gata-Aura’s crime involved a conscious a repeated decision to engage

in the same sinister ritual song and dance, with its requisite misrepresentations, over the course of

a sustained period of time. Second, Gata-Aura did not merely singe his own waxy wings by

flying too high in pursuit of his dreams.   He was a predator.     He took other people with him –

investors whom he had to know were, in many cases, investing their life savings in his venture.

       Remarkably, the victims are largely absent in the defendant’s narrative of his role in this

scheme. Where the defendant mentions them, it is to tacitly suggest that they were responsible for

being duped because Haddow’s real name could have been gleaned from a search of certain state

licensing permits and Bar Works’ internal documentation. See Def. Mem. at 13 (“I was also able

to rationalize my complicity in covering up Mr. Haddow as “Jonathan Black” because Mr.

Haddow’s real name was on all the titles, leases, permits, food and beverage licenses and various

other documentation – all of which was all attainable with simple searches. Agents and investors

alike regularly spotted Mr. Haddow’s name when they did their due diligence. It did not seem as if

anyone really cared.”).

       The defendant’s breathtaking response is both false and appalling. The victims did not

“regularly spot[]” Haddow’s name on titles, leases, permits, and licenses, because none of those

internal Bar Works documents or regulatory records were ever made available to the victims by

Bar Works. That was the point of the lie. Gata-Aura appears to have conflated his perfect

insider’s knowledge of the fraud with the false information fed to Bar Works victims. For

example, it is true that as part of their due diligence, certain sub-agents did ask Gata-Aura to share

                                                  16
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 19 of 31



Bar Works’ own leases with landlords for the underlying properties. Consequently, during the

rare times when Haddow and Gata-Aura chose to share those types of documents with agents

capable of bringing in substantial investments, Haddow and Gata-Aura had explicit discussions

about being careful not to share pages that would show Haddow’s own signature. Thus, on

August 8, 2016, Haddow, using the e-mail account “jonathan.black@barworks.nyc” forwarded

Gata-Aura the lease between Bar Works Tribeca and the owner of the underlying real estate

property. Haddow flagged for Gata-Aura, “Make sure you check my signatures for instance page

18 before sending this off.” That signature page of the property lease had been signed by

“Renwick Haddow” on behalf of Bar Works Tribeca. See Ex. C (e-mail and attachment excerpt).

       Likewise, the notion that these victims, most of whom lived abroad, somehow had easy

access to New York state liquor licensing documents, or even had a reason to search out Haddow’s

name when the offering documents and scheme participants went to great lengths to conceal it, is

equally absurd. This was a sophisticated fraud. Victims who performed due diligence by

searching for Jonathan Black’s name on the internet found a fake LinkedIn page with his

credentials. (See Statement 71,            Ltr.) When they visited or called Bar Works, they

were met with real individuals working the business, including the defendant. When they asked

to speak to or meet with Jonathan Black, the defendant helped to head them off.

       Gata-Aura’s self-serving claim that no one “really cared” about the truth is also

demonstrably false. As soon as Haddow’s connection to Bar Works was exposed online in

January 2017, new investors wanted nothing to do with Bar Works, old investors tried desperately

to pull their money out, and Gata-Aura went into overdrive with new lies to agents and victims to

try to keep the scheme going.

       While many of the victims cannot fly to New York and personally address the Court at

sentencing due to the ongoing coronavirus pandemic, they have submitted over 90 letters and

                                                17
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 20 of 31



statements describing the devastating impact of this fraud and urging the Court to hold the

perpetrators accountable. A review of the victim impact statements is a haunting tour of the

varying kinds of human wreckage that can only exist in the wake of a fraud of international scope

and dimension.

       One victim, who lost $500,000, describes the horrific financial, mental, and physical

damage of this fraud on his family:

       The impact was devastating for my own company and, above all, my family. That
       money was my savings after many years of hard work. In mid-May 2017[,] I
       discovered the fraud had taken place and on May 23rd, 2017 my daughter was born
       5 weeks premature due to the stress my wife was experiencing after what happened
       with Bar Works. . . . We were saving money for our first house and for our growing
       family. After what happened with Renwick Haddow and Bar Works, our dreams
       had to be put aside. I’m still trying to recuperate the huge loss and also recover from
       the stress and immense pain caused by this scam. I moved to the US from Italy
       because I wanted to leave a country where criminals only receive a slap on their
       wrist as punishment. I wanted to live in a country where the system protects its
       people. That’s why I decided to invest in the American economy. I recently started
       the process to become an American citizen because I still believe in this country
       and its system. I have spoken with many other victims around the world and they
       are still suffering a lot as well, after what happened with Renwick Haddow and Bar
       Works. I strongly hope that Renwick Haddow will pay the for the consequences of
       his crimes and all the damages that he caused me, my family and others.

       (Statement 3,            Ltr.)

       Another couple shares how this fraud robbed them of years of hard work and planning for

their family’s future:

       I am a 46 year-old female, my husband is 9 and we have a 5 years old son. We are
       hardworking IT professionals who decided to save most part of our income for our
       retirement and for our son’s university tuition. Every dollar has been hard earned
       with extra hours and being away from home. The trade-off of saving money for the
       future was curtail our current lives comfort and dreams. Future objectives made it
       worth it. Knowing that we have lost the hard earned dollars on the BarWorks
       investment made us feel so hopeless and depressive that it has been very hard to
       recover. It has been almost impossible to cope with the fact that all the effort made
       in the past was worthless and that it will take at least 20 years to recover financially.
       Our objective of slowing down so we could spend more time to our kid is not
       possible anymore. We just hope justice is done so no one else has to go thru this
       pain.

                                                   18
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 21 of 31




       (Statement 6,            Ltr.)

       As Gata-Aura knew, the Bar Works investment was deliberately structured to incentivize

victims to invest money into multiple leases to obtain the highest rental payments. Because those

payments were unconditionally guaranteed by Bar Works—and spurred by other lies about the

company’s profitability and its management—some victims pooled and borrowed money from

family members, multiplying the scheme’s devastation. For example, one victim who borrowed

money from his retired parents and brother to qualify for the highest guaranteed return, “hardly got

1 or 2 very small payments from this investment, then the money stopped coming. I contacted Bar

Works and their UK agents' company many times but every time they give different excuse. . . .I

lived in hell for months before I could break the news to my parents and my brother who lent me

the money. This news was devastating to my parents as this money was their retirement money and

for my brother, this was a big portion of his life time savings. This was the worst experience of my

life; not only I lost my money and my family money. It also stressed the relationship with my

parents and brother.” (Statement 8,          Ltr. at 1-2.) Another couple who invested $125,000,

including $25,000 that they borrowed and are still paying back “went through a range of emotions:

distress, anger, physical anger and emotional stress to the point when [a spouse] began to lose

large amounts of her hair.” (Statement 28,            Ltr. at 1).

       The victims are a diverse cross section of people of all ages, backgrounds, and life

circumstances around the world. They include parents who invested money from their children’s

savings to provide for a better future: “When the scam was revealed with a broken heart I had to

tell their children their money was gone.” (Statement 26,              Ltr. at 1). A divorced father

whose resulting financial straits were compounded further by the COVID-19 pandemic and can

now barely afford to see his children. (Statement 30,               Ltr. at 1). A recent refugee from


                                                 19
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 22 of 31



the war in Yemen who saw a chance at stable income dissipate. (Statement 63,                   Ltr.) A

retired couple in Dallas whose $205,000 investment into eight Bar Works leases at three locations

was “planned to be main source of our retirement income.” (Statement 1,            Ltr.). A younger

couple in Lebanon that had to painfully delay having children while struggling to make ends meet

after losing their investment (Statement 69,           Ltr.)

       For many victims, the mental toll of losing their life savings, or money meant to secure

their children’s education future, has brought on profound depression and sent their life into a tail

spin from which they have not recovered. For example, one victim writes that the loss “affected

both my family and work life, on many occasions even thought of suicide came to my mind. . . .

This financial scam affected me mentally so much that my performance at workplace started

falling terribly. At one point of time I was best performing employee since I joined the company in

2013, but from mid-2017 my performance at workplace started deteriorating . . . [and] in July 2019

I was made redundant by my company. For last 6 months I am without work and very frankly this

scam has shattered my confidence so much that I am afraid of even meeting any recruitment

consultant.” (Statement 10,            Ltr.).

       Victims previously comfortable are now “living paycheck to paycheck” (Statement 18,

         Ltr.), or worse. The damage travels across generations. Some victims’ families have

had to reduce their medical insurance (Statement 15,           Ltr.), and struggle to pay for health

needs for themselves or their family (Statement 24,               Ltr.) They have been forced to

back to their parents’ home at age 50, (Statement 72,           Ltr.), or file for bankruptcy while

experiencing post-traumatic stress syndrome caused by this scam (Statement 76,                Ltr.)

       There are older people, pensioners whose days in the workforce have concluded, with no

means of repaying their debts. There is the septuagenarian woman in Great Britain who, sensing a

golden opportunity, brought her mother, son, and daughter into Bar Works; the family has lost a

                                                  20
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 23 of 31



combined half million pounds. (Statement 44,            Ltr. at 1). Several retired victims, who

have lost much of the money meant to secure their retirement, have now been forced to go back to

the workforce and strain to find job opportunities in the current climate. We highlight for the

Court the letter from a retired couple in the United States, who worked their entire life to build a

real estate business, and upon their retirement, generously shared one-third of the proceeds from its

sale with their dedicated employees. (Statement 17,                  Ltr.). Having now lost much of

their remaining hard-earned money to this scam, they are experiencing clinical depression, and

“out of necessity are both now seeking employment once again. Unfortunately, at our ages, we are

far less than marketable.” Id. As                     puts it, “If I live to be 100, as my mother,

grandmother, grandfather have, I will likely do so in significant poverty because of these monsters

who have no conscience. My wife the same. There are no words to help any judge or jury feel the

pain and the darkness of deep depression that such a loss causes. However, we hope that our words

might somehow help our pain and frustration to be at least understood and that the devastation of

the future we now face because of this loss is considered as a final sentence is levied against those

found guilty or who have admitted to such guile and corruption.” Id.

        Indeed, the sheer diversity of woe in Gata-Aura’s wake distinguishes him from many

other types of white collar fraudsters in this District. This is not a case in which the measures of

harm verge on the theoretical. The defendant stole from hundreds of real people using false

pretenses. He did it on a grand enough scale to have caused tens of millions of dollars in damage.

His sentence should reflect the reality of the pain he cause.

       The victims of this fraud reside not only in the United States, but approximately sixty other

countries. 5 A theme running through their letters is the trust they place in the United States justice



5
 The addresses associated with the victims include the following countries or territories: Andorra,
Argentina, Australia, Austria, Azerbaijan, Bangladesh, Belgium, Brazil, Bulgaria, Canada, the
                                                21
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 24 of 31



system to hold fully accountable the people who robbed them of their savings. They “strongly

believe that the most free and fair US Justice system will do justice by punishing the criminal

appropriately[.]” (Statement 10,             Ltr.). They ask the Court to recall the immense harm

deliberately brought by Haddow and Gata-Aura on hundreds of innocent, unsuspecting victims

when it evaluates the defendant’s complaints about the consequences of his conviction in his bid

for leniency:

       For his defence to be stating that Gata-Aura is now facing financial ruin is just
       incredible, if not a further “slap on the face” to all the people who invested in Bar
       Works. These devious rogues have ruined ours and other investors’ lives through
       their despicable act perpetrated for their own selfish gain glamorized by posting
       images of their lavish life styles on social media. The audacity to put forward
       such a defence is revolting. Your Honour[], please, please, please, Let Right Be
       Done when sentencing.

       (Statement 99,          Ltr at 1).

       B.       History and Characteristics of the Defendant

       Gata-Aura’s upbringing was, at times, rather challenging, the result of his parents’ marital

difficulties first and foremost. But by the time the defendant came to the United States, he had

survived all of that, preserving the optimism and gumption that so many immigrants have brought

to this nation, the initiative to pursue different business ideas and resilience to get up again when

they occasionally end in disappointment. For so many such people, America is a launching pad, a

place to spin those vital personal qualities qualities into success. For Gata-Aura, in spite of those

qualities and more – his good education, his new spouse – greed curdled his situation. He took

the worst shortcut to success that exists by taking advantage of others. And he was motivated by


Canary Islands, the Cayman Islands, China, Congo, Cote d'Ivoire, Cyprus, Czech Republic,
Denmark, Egypt, England, France, Germany, Greece, Hong Kong, India, Indonesia, Ireland, Israel,
Italy, Jamaica, Jordan, Kazakhstan, Kuwait, Lebanon, Liechtenstein, Malaysia, Malta, Mexico,
Netherlands, New Zealand, Nigeria, Pakistan, the Philippines, Poland, Portugal, Qatar, Russia, Saudi
Arabia, Scotland, Singapore, South Africa, Spain, Sweden, Switzerland, Taiwan, Thailand, United
Arab Emirates, United Kingdom, United States, and Uzbekistan.

                                                  22
           Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 25 of 31



sheer greed.

           Gata-Aura has submitted letters attesting to his positive personal qualities, and expressing

surprise at his arrest and conviction. It is, of course, appropriate for the Court to take these letters

into account in connection with sentencing. However, the Government asks that, in so doing, the

Court consider the following four points. First, the attestations to Gata-Aura’s positive personal

qualities do not distinguish him from other similarly situated white-collar defendants—individuals

who, despite having many opportunities and a network of people who love and support them,

nonetheless choose to steal and defraud. As Judge Marrero astutely observed, this collection of

letters:

           falls into a pattern advanced by a subset of the white collar criminal. . . . The list of their
           achievements and virtues is long and impressive. Let us count the ways. At home, they are
           good family men and women, caring spouses, loving parents, loyal and reliable to friends.
           At work, they are looked up to as outstanding professionals and business partners. To their
           community’s charities and public causes they are generous patrons and sponsors.

United States v. Regensberg, 635 F. Supp. 2d 306, 308 (S.D.N.Y. 2009), aff’d, 381 F. App’x 60

(2d Cir. 2010). Similarly, [whatever he does] while commendable, are not atypical for an

educated white-collar offender and do not warrant a downward departure or variance. See United

States v. Vrdolyak, 593 F.3d 676, 682-83 (7th Cir. 2010) (“[I]t is usual and ordinary, in the

prosecution of similar white-collar crimes . . . to find that a defendant was involved as a leader in

community charities, civic organizations, and church efforts,” and the defendant “should not be

allowed to treat charity as a get-out-of-jail card” (citation and internal quotation marks omitted));

United States v. Crouse, 145 F.3d 786, 792 (6th Cir. 1998) (defendant’s civic contributions, not

atypical for a prominent businessman, did not support nine-level downward departure); United

States v. Morken, 133 F.3d 628, 630 (8th Cir. 1998) (defendant’s charitable and other good works

did not justify departure from Guidelines); United States v. Haversat, 22 F.3d 790, 796 (8th Cir.

1994) (defendant’s charitable and volunteer activities did not make him atypical).

                                                     23
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 26 of 31



       Second, the letter writers’ attestations to Gata-Aura’s positive qualities have diminished

value because Gata-Aura has demonstrated an extraordinary ability to deceive his family and

friends about his criminal activities. Indeed, the letters themselves are proof of this ability, as

Gata-Aura appears to have successfully kept every person close to him out of the loop for the

duration of a multi-million dollar fraud that would consume a normal man’s every waking hour.

He lied to victims. He lied to agents. Not much weight can be assigned the observations of

people who, notwithstanding their fondness for the defendant, were clearly kept in the dark about

who the defendant really was for over a year and a half.

       Third, to the extent that Gata-Aura or the letter writers suggest that his humiliation and loss

of social or professional standing as a result of his convictions warrant a lighter sentence, this

claim should be rejected. Any notion that successful white-collar criminals should be sentenced

more lightly than defendants of a lower socioeconomic status cannot not be countenanced. “It is

impermissible for a court to impose a lighter sentence on white-collar defendants than on blue-

collar defendants because it reasons that white-collar offenders suffer greater reputational harm or

have more to lose by conviction.” United States v. Prosperi, 686 F.3d 32, 47 (1st Cir. 2012)

(citing U.S.S.G. § 5H1.2); see also United States v. Musgrave, 761 F.3d 602, 608 (6th Cir. 2014)

(“In imposing a sentence of one day with credit for the day of processing, the district court relied

heavily on the fact that Musgrave had already ‘been punished extraordinarily’ by four years of

legal proceedings, legal fees, the likely loss of his CPA license, and felony convictions that would

follow him for the rest of his life. ‘[N]one of these things are [his] sentence. Nor are they

consequences of his sentence’; a diminished sentence based on these considerations does not

reflect the seriousness of his offense or effect just punishment.” (citation omitted)); United States

v. Kuhlman, 711 F.3d 1321, 1329 (11th Cir. 2013) (“The Sentencing Guidelines authorize no



                                                  24
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 27 of 31



special sentencing discounts on account of economic or social status.”). As the Seventh Circuit

has observed:

       [N]o “middle class” sentencing discounts are authorized. Business criminals are
       not to be treated more leniently than members of the “criminal class” just by
       virtue of being regularly employed or otherwise productively engaged in lawful
       economic activity. It is natural for judges, drawn as they (as we) are from the
       middle or upper-middle class, to sympathize with criminals drawn from the same
       class. But in this instance we must fight our nature. Criminals who have the
       education and training that enables people to make a decent living without
       resorting to crime are more rather than less culpable than their desperately poor
       and deprived brethren in crime.

United States v. Stefonek, 179 F.3d 1030, 1038 (7th Cir. 1999) (citation omitted).

       Finally, as discussed above, this is not a case where the offense conduct was wildly

aberrant or prompted by a brief lapse in judgment and where, as a result, it might be appropriate to

give more weight to the defendant’s otherwise law-abiding life. For over one and a half years,

Gata-Aura advanced a massive Ponzi scheme and watched hundreds of investors’ hard earned

money pour in thanks to his deception. The wall of criminality was built brick by brick, over

many months. Today I’m going to tell someone else that Jonathan Black can be reached, but I

can attend to that for them. Today, I’m going to recruit another agent to spread investor pitch

decks that contain misstatements. Today, I’m going to respond to this poor bloke who’s been

asking for his money back. Today, I’m not going to respond to these dozen or so investors asking

the same. Aristotle once articulated that, “We are what we repeatedly do. Excellent is not an act,

but a habit.” So, too, is criminality. And for the sustained period of time in which Gata-Aura built

and maintained this scheme with international and ultimately devastating reach, Savraj Gata-Aura

was a criminal.

       Accordingly, even crediting the testimonials Gata-Aura has submitted in connection with

sentencing—and the Government does not in any way question their sincerity—the defendant has



                                                 25
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 28 of 31



shown himself to be a skilled and sophisticated liar, and not someone who deserves any benefit of

the doubt with respect to this Court’s judgment of his character.

       C.      The Need to Afford Adequate Deterrence

       One of the paramount factors that the Court must consider in imposing sentence under

Section 3553(a) is the need for the sentence to “afford adequate deterrence to criminal conduct.”

18 U.S.C. § 3553(a)(2)(B). Courts have generally recognized that “white collar crime . . . requires

heavy sentences to deter because it is potentially very lucrative.” United States v. Hauptman, 111

F.3d 48, 52 (7th Cir. 1997). “Because economic and fraud-based crimes are more rational, cool,

and calculated than sudden crimes of passion or opportunity, these crimes are prime candidates for

general deterrence.” United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (internal

quotation omitted). “Defendants in white collar crimes often calculate the financial gain and risk

of loss, and white collar crime therefore can be affected and reduced with serious punishment.” Id.

       There is also a heightened need for specific deterrence in this case. As noted, the

defendant was motivated by greed, undeterred by the potential consequences. When he decided to

team up with Haddow to defraud investors, he knew that Haddow previously ran the African Land

and Carbon Credits schemes through which investors lost £16.9 million pounds. He knew that the

FCA was actively suing Haddow and his accomplices for those frauds. He knew that Haddow

next tried to sell investors on a bitcoin investment out of an apparent boiler room. None of that

mattered to the defendant. Far from being deterred by Haddow’s history, Gata-Aura sought him

out to join him. He made some calls for Haddow out of the Bitcoin Store boiler room. He grew

to become the manager of Bar Works’ entire fraudulent investment sales operation. He was not

deterred when the truth about Haddow’s involvement in Bar Works was exposed to the public.

He persisted with the scheme, and told increasingly brazen lies to investors.



                                                 26
         Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 29 of 31



         It bears noting that even after criminal charges were brought against Haddow and Bar

Works ceased as a business, Gata-Aura chose to continue soliciting investments from the public.

The defendant founded U.S. Parking Investments (“USPI”), a company that claims to “offer

exclusive, institutional grade commercial real estate opportunities to the everyday investor with a

particular focus on high yielding parking lots.” 6 The public is encouraged to invest into USPI

through their IRA retirement accounts, among other means. 7 Despite USPI’s website’s

pronouncements about their “18 year[] successful track record in operating parking lots

successfully,” 8 according to the defendant’s wife’s, the parking lot actually managed by the

company is not profitable. PSR ¶ 100. To be clear, the Government cannot currently state

whether USPI has engaged in any investor fraud. However given the defendant’s history, the

similarity of this business to Park First, and the defendant’s decision to create a new vehicle to

solicit investors after Bar Works collapsed, the Government has serious concerns about the

defendant’s willingness and ability to continue to defraud investors after serving his sentence.

The Government respectfully submits that a significant prison sentence is necessary to truly

impress upon Gata-Aura the wrongfulness of his actions and deter him from future misconduct.



V.       The Defendant’s Request for a Non-Incarceratory Sentence Should Be Rejected

         The defendant’s request for a non-incarceratory sentence barely warrants discussion. The

notion that deportation truly is a “fate worse than jail” (Def. Mem. 39) may naturally evoke some

skepticism, but in any event, the lengthy trail of victims and the sustained nature of the scheme



6
    See https://www.usparkinginvestments.com/about (last accessed July 21, 2020).
7
    See https://www.usparkinginvestments.com/projects (last accessed July 21, 2020).
8
    https://www.usparkinginvestments.com/about (last accessed July 21, 2020).

                                                  27
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 30 of 31



suggested that Gata-Aura richly deserves both incarceration and deportation. Moreover,

consistency with the sentences of people who conduct frauds of similar scope demands that jail be

a significant part of the outcome. We understand this Court’s past recognitions of the imperfect

nature of the fraud-driven sentencing Guidelines. But we also respectfully submit that it cannot

be that a person who willingly causes tens of millions of dollars of fraud, with hundreds of real

victims should escape without a meaningful sentence. 9

       The Government does recommend in this case a sentence slightly below the Guidelines.

We do so in light of Gata-Aura’s voluntary production of documents relating to victims of this

scheme while the investigation was pending and after he was charged, 10 and his less culpable role

in this scheme than Renwick Haddow, its creator and architect. This is not to adopt the full extent

of Gata-Aura’s argument on that subject, which limply amounts to, “I wasn’t Renwick Haddow.”

Gata-Aura was the day-to-day manager of a multimillion dollar component of an even greater

fraud, and that warrants a substantial punishment, in the range of 60-97 months.

VI.    Conclusion

       On the facts of this case, a sentence between the Probation Office’s recommendation of

sixty months and the low end of the Guidelines range is appropriate and just. Such a sentence

would adequately reflect the seriousness of Gata-Aura’s conduct, provide just punishment, and

send a message to would-be fraudsters that a substantial jail term is the likely consequence of such

criminal conduct. By contrast, Gata-Aura’s requested no-jail sentence is wholly unjustified,



99
   Likewise, Gata-Aura’s likely financial penalties do not substantially influence our reflection on
his Guidelines-range sentence. These are just and, to some degree, required components of his
punishment, and do not distinguish him from the mass of similar defendants.
10
  We note specifically that the Government is not moving for a downward departure pursuant to
Section 5K.1 of the United States Sentencing Guidelines. What assistance Gata-Aura did provide
was not sufficient -- or sufficiently unblemished -- enough to earn that species of relief.

                                                 28
        Case 1:18-cr-00759-JSR Document 120 Filed 07/22/20 Page 31 of 31



would be perceived by the public as a slap on the wrist, and would fail to serve the essential

sentencing goals of affording deterrence and promoting respect for the law. Gata-Aura also

should be ordered to pay forfeiture of $2,988,225 and restitution totaling $39,972,000 to the

victims as set forth in the PSR.

Dated: New York, New York
       July 21, 2020

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                      By:     __________/s/__________________
                                              Vladislav Vainberg
                                              Martin S. Bell
                                              Assistant United States Attorneys

cc: Defense counsel (via ECF)




                                                 29
